Exhibit 10.3

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT, dated as of May 5, 2019 (this “Agreement”),
is entered into by and among Amplify Energy Corp., a Delaware corporation (the
“Company”), and the undersigned signatory set forth on the signature pages
hereto under the heading “Parent Stockholder” (the “Parent Stockholder”). The
Company and the Parent Stockholder are each sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Parent Stockholder is the beneficial or record owner, and has
either sole voting power or shared voting power over, such number of shares of
common stock, par value $0.01 per share, of Parent (as defined below) (the
“Parent Common Stock”) as is indicated on Schedule A attached hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement,
Midstates Petroleum Company, Inc., a Delaware corporation (“Parent”), the
Company and Midstates Holdings, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger (the “Merger Agreement”), that provides, among other things, for the
merger of Merger Sub with and into the Company, with the Company being the
surviving corporation of the Merger, upon the terms and subject to the
conditions set forth in the Merger Agreement (the “Merger”);

WHEREAS, as a condition and an inducement to the Company’s willingness to enter
into the Merger Agreement, the Parent Stockholder has agreed to enter into this
Agreement with respect to all Parent Common Stock that the Parent Stockholder
Beneficially Owns (as defined below), or owns of record; and

WHEREAS, the Company desires that the Parent Stockholder agrees, and the Parent
Stockholder is willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of its Subject Securities (as defined below),
and to vote its Subject Securities in a manner so as to facilitate consummation
of the Merger and the other transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

1. Definitions. This Agreement is one of the “Designated Stockholder Voting
Agreements” as defined the Merger Agreement. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement. When used in this Agreement, the following terms
in all of their tenses, cases and correlative forms shall have the meanings
assigned to them in this Section 1 or elsewhere in this Agreement.



--------------------------------------------------------------------------------

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance). For the avoidance of doubt, Beneficially Own and
Beneficial Ownership shall also include record ownership of securities.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (c) any material amendment of the Merger Agreement or any
amendment to Section 8.1(f) thereof, or (d) the termination of this Agreement by
mutual written consent of the Parties.

“Subject Securities” shall mean, collectively, shares of Parent Common Stock and
New Parent Common Stock.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that results in an amount of Subject Securities subject to
Section 3 of this Agreement that is less than the amount of Subject Securities
subject to Section 3 as of the date hereof. For purposes of this Agreement,
“capital stock” shall include interests in a partnership or limited liability
company.

2. Agreement to Retain Subject Securities.

(a) Transfer and Encumbrance of Subject Securities. From the date hereof until
the Expiration Time, the Parent Stockholder shall not, with respect to any
Subject Securities Beneficially Owned by the Parent Stockholder, (a) Transfer
any such Subject Securities or (b) deposit any such Subject Securities into a
voting trust or enter into a voting agreement or arrangement with respect to
such Subject Securities or grant any proxy (except as otherwise provided herein)
or power of attorney with respect thereto. Notwithstanding the foregoing, this
Section 2(a) shall not prohibit a Transfer of any Subject Securities by the
Parent Stockholder to an Affiliate of Parent Stockholder; provided, that a
Transfer described in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.

(b) Additional Purchases; Adjustments. The Parent Stockholder agrees that any
shares of Parent Common Stock and any other shares of capital stock or other
equity that the Parent Stockholder purchases or otherwise acquires or with
respect to which the Parent Stockholder otherwise acquires voting power after
the execution of this Agreement and prior to

 

2



--------------------------------------------------------------------------------

the Expiration Time (the “New Parent Common Stock”) shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
the Parent Common Stock, and the Parent Stockholder shall promptly notify the
Company of the existence of any New Parent Common Stock. In the event of any
stock split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares or the like of the capital
stock of Parent affecting the Subject Securities, the terms of this Agreement
shall apply to the resulting securities.

(c) Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of the Parent Stockholder’s Subject Securities shall occur, the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Securities subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

3. Agreement to Vote and Approve. From and after the date hereof until the
Expiration Time, at every meeting of the stockholders of Parent called with
respect to any of the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of Parent with respect to any of the following matters, the Parent
Stockholder shall, and shall cause each holder of record of Subject Securities
on any applicable record date to (including via proxy), vote the Subject
Securities: (a) in favor of (i) the approval of the Parent Stock Issuance
(unless a Parent Change in Recommendation has occurred), and (ii) any proposal
to adjourn or postpone such meeting of stockholders of Parent to a later date if
there are not sufficient votes to approve the Parent Stock Issuance and
(b) against (i) any action or agreement that would reasonably be expected to
result in (x) any condition to the consummation of the Merger set forth in
Article VII of the Merger Agreement not being fulfilled or (y) any change to the
voting rights of any class of shares of capital stock of Parent (including any
amendments to Parent’s bylaws or certificate of incorporation), (ii) any Parent
Alternative Proposal or any other transaction, proposal, agreement or action
made in opposition to adoption of the Merger Agreement or in competition or
inconsistent with the Merger and the other transactions or matters contemplated
by the Merger Agreement, provided, however, that this clause (ii) shall not
apply to any Parent Alternative Proposal or any other transaction, proposal or
action that is the subject of a Parent Change in Recommendation, (iii) any
action, agreement or transaction that is intended, that could reasonably be
expected, or the effect of which could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement provided,
however, that this clause (iii) shall not apply to any action, agreement or
transaction that is the subject of a Parent Change in Recommendation and
(iv) any action that may reasonably be expected to result in a breach of any
representation, warranty, covenant or agreement of Parent in the Merger
Agreement or of the Parent Stockholder in this Agreement.

4. Irrevocable Proxy. Upon the request of the Company, the Parent Stockholder
shall appoint and constitute the Company, until the Expiration Time (at which
time such proxy shall automatically be revoked), with full power of substitution
and resubstitution, as the Parent Stockholder’s true and lawful attorney-in-fact
and proxy (which proxy shall be irrevocable and

 

3



--------------------------------------------------------------------------------

which appointment is coupled with an interest, including for purposes of
Section 212 of the Delaware General Corporation Law), to the fullest extent of
the Parent Stockholder’s rights with respect to the Subject Securities
Beneficially Owned by the Parent Stockholder, to vote such Subject Securities
solely with respect to the matters set forth in Section 3 hereof and the Parent
Stockholder shall retain the authority to vote its Subject Securities on all
other matters. The Parent Stockholder shall take such further action or execute
such other instruments as may be reasonably necessary to effectuate the intent
of any such proxy. The Parties agree that the Company will use the irrevocable
proxy that may be granted by the Parent Stockholder only in accordance with
applicable Law and only if the Parent Stockholder fails to comply with
Section 3. The Parent Stockholder hereby agrees not to grant any proxy that
conflicts or is inconsistent with the proxy that may be granted to the Company
in this Agreement.

5. Representations and Warranties of the Parent Stockholder. The Parent
Stockholder hereby represents and warrants to the Company as follows:

(a) Due Authority. The Parent Stockholder has the full power and authority to
make, enter into and carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by the Parent Stockholder and
constitutes a valid and binding agreement of the Parent Stockholder enforceable
against it in accordance with its terms.

(b) Ownership of the Parent Common Stock. As of the date hereof, the Parent
Stockholder (i) Beneficially Owns the shares of Parent Common Stock indicated on
Schedule A hereto, free and clear of any and all Liens, other than those created
by this Agreement or as set forth on Schedule B1, and (ii) except as set forth
on Schedule B2, has sole voting power over all of the shares of Parent Common
Stock Beneficially Owned by the Parent Stockholder. As of the date hereof, the
Parent Stockholder does not Beneficially Own any capital stock or other
securities of the Company other than the shares of Parent Common Stock set forth
on Schedule A. As of the date hereof, the Parent Stockholder does not
Beneficially Own any rights to purchase or acquire any shares of capital stock
of the Parent except as set forth on Schedule A, or as set forth on Schedule B3.

(c) No Conflict; Consents.

(i) The execution and delivery of this Agreement by the Parent Stockholder does
not, and the performance by the Parent Stockholder of the obligations under this
Agreement and the compliance by the Parent Stockholder with any provisions
hereof do not and will not: (A) conflict with or violate any Law applicable to
the Parent Stockholder, or (B) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the shares of
Parent Common Stock Beneficially Owned by the Parent Stockholder pursuant to any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Parent Stockholder is a
party or by which the Parent Stockholder is bound.

(ii) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to the Parent Stockholder in connection with the
execution and delivery of this Agreement or the consummation by the Parent
Stockholder of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(d) Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of the Parent Stockholder, threatened against or affecting, the Parent
Stockholder that could reasonably be expected to materially impair or materially
adversely affect the ability of the Parent Stockholder to perform the Parent
Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

(e) Ownership of Company Common Stock. Except as set forth on Schedule B4, as of
the date hereof, the Parent Stockholder does not Beneficially Own any shares of
Company Common Stock.

6. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time; provided,
however, that the covenants and agreements contained in Section 7 and Section 8
shall survive the consummation of the Merger and remain in full force and effect
until all obligations with respect thereto shall have been fully performed or
fully satisfied or shall have been terminated in accordance with their terms.
Notwithstanding the preceding sentence, this Section 6 and Section 9 shall
survive any termination of this Agreement. Nothing in this Section 6 shall
relieve or otherwise limit any party of liability for a breach of this
Agreement.

7. Notice of Certain Events. The Parent Stockholder shall notify the Company in
writing promptly of (a) any fact, event or circumstance that would cause, or
reasonably be expected to cause or constitute, a breach in any material respect
of the representations and warranties of the Parent Stockholder under this
Agreement and (b) the receipt by the Parent Stockholder of any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 7 shall not limit or otherwise
affect the remedies available to any party.

8. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company any direct or indirect ownership or incidence of ownership
of or with respect to the Subject Securities. All rights, ownership and economic
benefits of and relating to the Subject Securities shall remain vested in and
belong to the Parent Stockholder, and the Company shall not have the authority
to direct the Parent Stockholder in the voting or disposition of any Subject
Securities, except as otherwise expressly provided herein.

9. No Solicitation. The Parent Stockholder agrees that it will not, and will
cause its Affiliates not to, and will use commercially reasonable efforts to
cause its and their Representatives not to, directly or indirectly, take any of
the actions listed in clauses (i)-(vii) in Section 6.5(b) of the Merger
Agreement.

 

5



--------------------------------------------------------------------------------

10. Waiver of Certain Actions. The Parent Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against the Company, Parent or any of their respective Subsidiaries or
successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement or the Merger Agreement (including
any claim seeking to enjoin or delay the Closing) or (b) except in the case of
gross negligence or willful misconduct, alleging a breach of any duty of the
Company Board or Parent Board in connection with the Merger Agreement, this
Agreement or the transactions contemplated thereby or hereby.

11. Miscellaneous.

(a) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

(b) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Party. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns. Any purported assignment in
violation of this Section 11(b) shall not be deemed to prevent the Company from
engaging in any merger, consolidation or other business combination transaction.

(c) Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(i) the Company, and (ii) the Parent Stockholder. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email or facsimile (notice deemed given upon
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express (notice deemed given upon receipt of proof of
delivery), to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

 

6



--------------------------------------------------------------------------------

  (i)

if to the Parent Stockholder, to:

Avenue Energy Opportunities Fund, L.P.

399 Park Avenue, 6th Floor

New York, New York 10022

Attention: Todd Greenbarg

Email: tgreenbarg@avenuecapital.com

With a copy (which shall not be considered notice) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Thomas T. Janover

Email: tjanover@kramerlevin.com

 

  (ii)

if to the Company, to:

Amplify Energy Corp.

500 Dallas Street, Suite 1700

Houston, TX 77002

Attention: Eric Willis

Email: eric.willis@amplifyenergy.com

With a copy (which shall not be considered notice) to:

Kirkland & Ellis LLP

609 Main Street, 45th Floor

Houston, Texas 77002

Attention: Doug Bacon, P.C. and Kim Hicks

Email: doug.bacon@kirkland.com

kim.hicks@kirkland.com

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

(e) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

(f) Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any Federal court located within
the State of Delaware) (the “Chosen Courts”) and, solely in connection with such
claims, (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to the laying of venue in any such action or
proceeding in the Chosen

 

7



--------------------------------------------------------------------------------

Courts, (iii) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any Party and (iv) agrees that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 11(d) or in such other manner as may be permitted by
Law shall be valid and sufficient service thereof. The consent to jurisdiction
set forth in this Section 11(f) shall not constitute a general consent to
service of process in the State of Delaware and shall have no effect for any
purpose except as provided in this Section 11(f). The Parties agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

(g) Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 6, it is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 11(g), this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity.

(h) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

(i) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 11(i).

(j) Entire Agreement. This Agreement and the Merger Agreement constitute the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
including via email in “portable document format” (“.pdf”) form transmission,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all parties need not
sign the same counterpart.

 

8



--------------------------------------------------------------------------------

(l) No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement or understanding between
the Parties unless and until (i) the Merger Agreement is executed and delivered
by all parties thereto, and (ii) this Agreement is executed and delivered by the
Parties.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.

(n) Action in Parent Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of Parent shall
be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of Parent. The Parties acknowledge
and agree that this Agreement is entered into by the Parent Stockholder solely
in its capacity as the Beneficial Owner of shares of Parent Common Stock and
nothing in this Agreement shall (i) restrict in any respect any actions taken by
the Parent Stockholder or its designees or Representatives who are a director or
officer of Parent solely in his or her capacity as a director or officer of
Parent or (ii) be construed to prohibit, limit or restrict the Parent
Stockholder from exercising its fiduciary duties as a director or officer of
Parent. For the avoidance of doubt, nothing in this Section 11(n) shall in any
way modify, alter or amend any of the terms of the Merger Agreement.

(o) Documentation and Information. The Parent Stockholder shall not make any
public announcement regarding this Agreement and the transactions contemplated
hereby without the prior written consent of the Company (such consent not to be
unreasonably withheld), except as may be required by applicable Law including,
but not limited to, any necessary filings with respect to the Merger or this
Agreement under the Securities Act and the Exchange Act (provided that
reasonable notice of any such disclosure will be provided to the Company). The
Parent Stockholder consents to and hereby authorizes Parent and the Company to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that the Company reasonably
determines to be necessary in connection with the Merger and any transactions
contemplated by the Merger Agreement, the Parent Stockholder’s identity and
ownership of the Subject Securities, the existence of this Agreement and the
nature of the Parent Stockholder’s commitments and obligations under this
Agreement, and the Parent Stockholder acknowledges that the Company may, in the
Company’s sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Entity, provided, that nothing herein relieves the
Company from its obligations under the Merger Agreement, including those
obligations set forth in Section 6.7 and Section 6.16 of the Merger Agreement.
The Parent Stockholder agrees to promptly give the Company any information it
may reasonably require for the preparation of any such disclosure documents, and
the Parent Stockholder agrees to promptly notify the Company of any required
corrections with respect to any written information supplied by the Parent
Stockholder specifically for use in any such disclosure document, if and to the
extent that any such information shall have become false or misleading in any
material respect.

 

9



--------------------------------------------------------------------------------

(p) Obligation to Update Schedule A. The Parent Stockholder agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by any Parent Stockholder, the Parent Stockholder will, as
promptly as practicable following the completion of thereof, notify the Company
in writing of such acquisition or Transfer and the Parties will update Schedule
A to reflect the effect of such acquisition or Transfer.

(q) Treatment of Parent Registration Rights Agreement. Prior to the Effective
Time, to the extent the Parent Stockholder has rights under that certain
Registration Rights Agreement dated October 21, 2016, by and between Parent and
certain holders of Parent Common Stock party thereto (“Parent Registration
Rights Agreement”), the Company and the Parent Stockholder shall use reasonable
best efforts (which efforts shall include negotiating in good faith with each
other and with Parent) to enter into a consolidated registration rights
agreement among Parent and the holders of Company Common Stock that are party to
the dated May 4, 2017, by and between the Company and certain holders of Company
Common Stock party thereto (the “Company Registration Rights Agreement”), and
the holders of Parent Common Stock that are party to the Parent Registration
Rights Agreement.

[Signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

COMPANY AMPLIFY ENERGY CORP. By:  

/s/ Kenneth Mariani

Name: Kenneth Mariani Title: President and Chief Executive Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

PARENT STOCKHOLDER AVENUE ENERGY OPPORTUNITIES FUND, L.P.

BY: AVENUE ENERGY

OPPORTUNITIES PARTNERS, LLC, ITS GENERAL PARTNER

BY: GL ENERGY OPPORTUNITIES

PARTNERS, LLC, ITS MANAGING MEMBER,

By:  

/s/ Sonia Gardner

Name: Sonia Gardner Title: Authorized Person

[Signature Page to Voting Agreement]